Title: To George Washington from Thomas Law, 10 August 1799
From: Law, Thomas
To: Washington, George



Dear Sir.
Washington Augt 10 1799.

I hope you arrived well & that the Sun & fatigue did not encrease the bile—Dr Thornton has applied to Mr Carroll who will not take less than 15d. or 15 Cents—which in truth the Lot is

worth—A Gentleman from Baltimore has been with me to day for a Lot to build upon, & the Stenographer (or short hand writer) to Congress is going to build on one of my Lots in the small Square above my stable & he is to pay me a Dollar rent ⅌ annum & the principal in 10 Years; which is selling the Lot at the rate of 15 or 16 Cents ⅌ Square foot.
Mr Fenno the Printer is here & Blodget &ca. Mr Humphrys has sounded all the Eastern branch & says that there are two or three places fit for the Navy Yard—he is glad to find that the bottom is so muddy & soft.
Last night I heard Bernard & Darley, and spent a very pleasent Eveng there were Thornton the Architect Cliffin the Poet & Painter, Bernard the Actor & Darley the Singer in short several choice spirits the forerunners of numbers such.
I have to thank Mrs Washington & to be angry at her sending snuff by Eliza—such an attention tho’ it evinces her kindness yet it encourages a bad habit.
Pray do not take the trouble to acknowledge this, unless you wish to have Mr Carrolls corner Lot. I remain
